I am greatly honoured to address the General Assembly for the first time. I would like to congratulate the President on his assumption of the presidency of the Assembly at its seventy-fourth session. I assure him that Latvia will provide active and constructive support to our joint efforts during this session.
Thirty years ago, as a young politician and lawyer, I had the opportunity to fight for the restoration of my country’s independence. Latvia, like Estonia and Lithuania, was occupied by the Soviet Union at the beginning of the Second World War. Unlike in western Europe, where the war ended in 1945, the Baltic States regained their independence only in 1991. We will be forever grateful to the States that never recognized the occupation of our countries as legitimate. Our independence was regained through strong mass movements whose demands were rooted in international law, and was the result of a non-violent freedom fight, a rare occurrence in history. At the same time, it was a triumph for international law. It proves that even seemingly hopeless situations can be overcome by belief in the law and strong civil societies. Sooner or later, justice will always prevail.
In the 25 years that followed, I had the privilege of serving as a judge in two international or supranational courts — first the European Court of Human Rights, then the Court of Justice of the European Union. That explains why justice and the rule of law at the national and international levels is so important for the Latvian State, the Latvian nation and for me personally. I was therefore pleased earlier today to deposit Latvia’s declaration joining the jurisdiction of the International Court of Justice as yet another sign of our strong commitment to the rule of law and a rules-based international order.
A strong multilateral, inclusive and rules-based international order is essential to the maintenance of global peace and security. It must be our joint responsibility to defend and strengthen it. The United Nations is and must remain the central forum for multilateralism and a rules-based global order. Experience shows that our goals are best achieved through cooperation in multilateral forums. With that aim, Latvia is actively seeking opportunities to contribute to a more peaceful and just world. For example, over the past year we are proud to have presided over the fifth Conference of States Parties to the Arms Trade Treaty.
The multilateral order also demands that territorial integrity and sovereignty, as enshrined in the purposes and principles of the Charter of the United Nations, be respected by all States Members of the United Nations. In that regard I should point to Russia’s open disrespect for the principles of international law, as its violations of the territorial integrity of Ukraine and Georgia continue. Such brazen disregard for international law must not be accepted as a new normal. Latvia’s experience shows that the rule of law, like democracy and respect for human rights, is an important catalyst for a State’s successful development. We will therefore strongly support the consolidation of those principles in international law.
Nowadays, violations of international law are committed not only with direct military force but increasingly through disinformation, cyberattacks, economic influence, energy pressures and interference in electoral processes. Given that such hybrid threats do not recognize national borders, no country is immune. The United Nations can and must be a significant global player in promoting peace, security and stability in cyberspace. Latvia is ready to participate actively in relevant discussions and share its experience in promoting responsible behaviour in cyberspace and boosting institutional and individual resilience to malicious intent. While there can be no doubt that digital technologies have brought humanity progress, we must be careful to prevent them from being used maliciously. There can be no excuse for unintended or unexpected consequences that undermine our societies. Technologies must be developed with greater responsibility and accountability.
We must be aware of the impact of technological advances on human communication and connectivity. Vast amounts of personal data are being collected every second of every day by both State and non-State actors. Our private communications, our health, location and movements can be constantly monitored. In recent times the use of facial recognition has been increasing, and we are coming under constant surveillance. Yet the rules governing the ownership, authorization and protection of that data are opaque to say the least. Our data can easily become a threat to our freedom and privacy. When we feel that we are being observed, we often adjust our behaviour and speech. The potential risks to the independence of our thoughts and actions will only grow in the coming years, given the rapid development of artificial intelligence. We must not allow artificial intelligence rather than humans to take legally binding decisions. Humans must retain control.
The United Nations must therefore actively promote the discussion of personal data protection in cyberspace, especially the ethical and legal standards for the collection and use of personal data. We need an intensive public discussion of risk reduction at the national, regional and global levels. The international level is essential, since cyberspace is global. We believe that the report of the Secretary-General’s High-level Panel on Digital Cooperation, The Age of Digital Interdependence, and the Secretary-General’s Agenda for Disarmament, which addresses key technology security concerns, are a useful stimulus for a more intensive exchange of ideas in this area.
The climate, too, is global. Climate change must be tackled at the international, State and individual levels. We must collaborate across borders to mitigate the negative impacts of climate change. The empowerment of young people can play an important role in climate action, as we recently witnessed at the Youth Climate Summit. Technologies also have a leading role to play in healing our planet. Innovations, combined with computing power and connectivity, enable us to become more effective. I am proud that Latvian information technology companies are willing to take up the challenge and have joined the green pledge launched by our neighbour Estonia.
Latvia is committed to the goals of the Paris Agreement on Climate Change. In Latvia, we have reduced our greenhouse-gas emissions by almost 60 per cent compared to our 1990 levels, but we understand that it is not enough, and we therefore support climate neutrality as a goal for the future. We are currently working on an ambitious low-carbon development strategy that will enable Latvia to reach climate neutrality by 2050. Earlier this year, my Government approved a national climate change adaptation plan for 2030. It sets out concrete actions on adaptation to be implemented in the near future. A major solution for mitigating climate change that aligns closely with Latvia’s own experience is sustainable forest management, which provides continuous carbon sinks and sustainable forest products that can replace fossil-based materials, thereby reducing emissions. Forest coverage in Latvia has almost doubled since the first half of last century, and we are committed to sustainable forest management for our current and future generations. Meanwhile, our civil society is also making efforts. On World Cleanup Day, 21 September, individuals young and old planted trees all over Latvia as a contribution to our sustainable future, building on a long-standing volunteer tradition in my country to promote a clean environment.
Latvia remains a strong advocate of the 2030 Agenda for Sustainable Development with a view to achieving the Sustainable Development Goals both nationally and globally. The Sustainable Development Goals have changed the way we plan our own long-term national development strategy. At the national level, we are focused on two main directions — promoting an innovative and eco-efficient economy and reducing inequalities. I believe that ensuring gender equality and women’s empowerment is not only the right thing but also the smart thing to do from an economic perspective. Latvia is showing leadership in this area. According to the World Economic Forum’s Global Gender Gap Report 2018, Latvia is one of the few countries in the world that has closed the gap in terms of both health and survival and in educational attainment, and it is above the 80 per cent milestone for economic participation and opportunity. Through bilateral development cooperation programmes, Latvia is contributing to the implementation of the 2030 Agenda for Sustainable Development, particularly in the European Union’s eastern areas and Central Asia. We share the lessons we learned through our own transition to a democratic State, based on the rule of law.
Thirty years ago, 2 million people joined hands to make a 600-kilometre-long human chain through Estonia, Latvia and Lithuania called the Baltic Way, to demonstrate our wish for freedom. The Baltic Way and the fall of the Berlin Wall marked the end of the Cold War. Latvia was finally able to join the United Nations. We have actively used the opportunities provided by multilateralism through this unique global body, and my country and people have experienced impressive change over the past 30 years. I believe that the United Nations, too, can adapt to resolve the global challenges of today. Let us use the run-up to its seventy-fifth anniversary to make the United Nations more purposeful and valued by working with renewed determination on its own reforms, notably that of the Security Council. The United Nations must evolve if it is to stay effective. All the principles enshrined in the Charter of the United Nations are as relevant today as they were 74 years ago, when it was adopted. I am gratified that Latvia now has the freedom to enjoy those principles within its borders and the responsibility to uphold those principles across the globe.
